Name: Commission Regulation (EEC) No 488/89 of 24 February 1989 fixing definitively the subsidy for soya beans determined provisionally between 1 September and 31 October 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 89 Official Journal of the European Communities No L 57/13 COMMISSION REGULATION (EEC) No 488/89 of 24 February 1989 fixing definitively the subsidy for soya beans determined provisionally between 1 September and 31 October 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular ARticle 2 (7) therof, Whereas between 1 September and 31 October 1988 the provisional amounts of the subsidy for soya beans took account pursuant to Article 10a of Commission Regulation (EEC) No 2329/85 of 12 August 1985 laying down detailed rules for the application of the special measures for soya beans (3), as last amended by Regulation (EEC) No 3118/88 (4), of the abatement in the subsidy fixed by the Commission for the 1987/88 marketing year by Commission Regulation (EEC) No 2868/87 (*) ; whereas the fixing of those amounts, made subject to a Commission decision, was required by the lack of a regulation fixing the abatement in the subsidy for the 1988/89 marketing year ; Whereas Commission Regulation (EEC) No 3404/88 (*) fixes the abatement to be applied to the subsidy for soya beans for the 1988/89 marketing year ; Whereas the amounts of the subsidy applying provisi ­ onally for the beans in question should accordingly be replaed and they should be fixed definitively, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy for soya beans in the Annexes to Commission Regulation (EEC) No 2711 /88f), (EEQ No 2797/88 ( «), (EEC) No 2914/88 ( »), (EEC) No 2959/88 (,0), (EEC) No 3029/88 ( »), (EEC) No 3155/88 H and (EEC) No 3293/88 (13) fixing the subsidy for soya beans are hereby replaced by the amounts in the tables in the Annex hereto, which shall be fixed defini ­ tively from the date of entry into force of each of the Regulations concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6 . 1985, p. 15. (2) OJ No L 197, 26. 7. 1988, p. 11 . 0 OJ No L 218 , 15. 8 . 1985, p, 16. O OJ No L 299, 1 . 11 . 1988, p . 58 . O OJ No L 241 , 1 . 9 . 1988, p. 58 . (g) OJ No L 250, 9 . 9 . 1988, p. 22. O OJ No L 262, 22. 9. 1988, p . 21 . H OJ No L 268 , 28 . 9 . 1988, p. 10 . (") OJ No L 271,-1 . 10 . 1988, p. 79. H OJ No L 281 , 14. 10 . 1988, p. 46. ( ,3) OJ No L 292, 26. 10 . 1988, p. 16. (4) OJ No L 278, 10. 10 . 1988, p. 24. 0 OJ No L 273, 25. 9. 1987, p. 15. No L 57/ 14 Official Journal of the European Communities 28 . 2. 89 ANNEX AID FOR SOYA BEANS Applicable from 1 September 1988 (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 0,000 13,558 13,558 23,868 0,000 23,868 23,868 23,868 23,868 Applicable from 9 September 1988 (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 0,000 11,822 11,822 22,132 0,000 22,132 22,132 22,132 22,132 Applicable from 22 September 1988 (ECU/100 kg) \ \ Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 0,000 13383 13383 23,693 0,000 23,693 23,693 23,693 23,693 Applicable from 28 September 1988 (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 0*000 13,723 13,723 24,033 0,000 24,033 24,033 24,033 24,033 28 . 2. 89 Official Journal of the European Communities No L 57/15 Applicable from 1 October 1988 (ECU/100 Jig) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 0,000 14,348 14,348 24,658 0,000 24,658 24,658 24,658 24,658 Applicable from 14 October 1988 (ECU/100 kg) \ Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain '  Portugal  another Member State 0,000 15,031 15,031 25,341 0,000 25,341 25,341 25,341 25,341 Applicable from 26 October 1988 (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 0,000 15,639 15,639 25,949 0,000 25,949 25,949 25,949 25,949